DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 22 February 2022 and the request for continued examination filed on 22 February 2022. 
Claims 1, 2, 11, 12, 16, 17, and 18 were amended. Clai1ms 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Claim Objections
Claim 1, 11, and 16 are objected to because of the following informalities:  
Claim 1 recites “embedding each the one or more products associated with each user” which appears to contain a typographical error and should likely recite “embedding each of the one or more products associated with each user”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims not listed below are rejected for dependency. 

Amended Claim 1 recites the non-original limitation “for each of the plurality of users, determining product embeddings with one or more similar attributes based on the product embedding for each of the one or more products.” Based on the disclosure at [0039], this limitation is interpreted as determining product embeddings with components representing the same dimension of an embedding. There does not appear to be any support for such a step of determining embedding with similar attributes. Applicant’s remarks identify [0035]-[0046] and [0055] as support for the amendments at large. The most relevant portion of the original disclosure states:
[0039] Digital advertisement computing device 102 may then determine a value for each attribute of the items based on the product embeddings for the items (e.g., sequence of items w1, w2, w3, . . . , wt). For example, digital advertisement computing device 102 may average each the product embeddings for similar attributes of the items to determine a product embedding average vector, where each element of the product embedding average vector identifies an average value for a particular attribute. This allows, for example, a variable number of items (e.g., wt items) to be represented by a fixed width vector.

The above limitations describe averaging product embeddings for similar attributes. One of ordinary skill in the art would understand this as supporting an average product embedding based on averaging together the corresponding components of embeddings that are all for the same embedding space (e.g., averaging component N of embedding A, component N of embedding B, and component N of embedding C, where the component Ns all represent the same dimension in the same embedding space). One of ordinary skill in the art would not understand this to explicitly or implicitly support identifying or determining a set of product embeddings with components representing the same dimension of an embedding. The remainder of the original disclosure similarly does not appear to support the identified limitation. Further, the specification does not appear to contemplate comparisons of embeddings from different embeddings spaces, and as such the context of the specification itself does not provide any need for determining embeddings with similar attributes. 
Because the original disclosure does not support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Claims 11 and 16 are similarly rejected.

	Amended Claim 1 recites the non-original limitation “generating a product embedding average vector for each of the one or more similar attributes by averaging the corresponding product embeddings.” This limitation is interpreted as generating a vector for each of the similar attributes. Applicant’s remarks identify [0035]-[0046] and [0055] as support for the amendments at large. The most relevant portion of the original disclosure states:
[0039] Digital advertisement computing device 102 may then determine a value for each attribute of the items based on the product embeddings for the items (e.g., sequence of items w1, w2, w3, . . . , wt). For example, digital advertisement computing device 102 may average each the product embeddings for similar attributes of the items to determine a product embedding average vector, where each element of the product embedding average vector identifies an average value for a particular attribute. This allows, for example, a variable number of items (e.g., wt items) to be represented by a fixed width vector.

	The above disclosure supports generating a product embedding average vector. But it does not appear to contemplate generating a vector for each of the one or more similar attributes. The remainder of the original disclosure does not appear to support the identified limitation. Because the original disclosure does not support the non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention. Claims 11 and 16 are similarly rejected.
	Examiner’s note: Amending the claim to instead recite “generating a product embedding average including an average of each of the one or more similar attributes by averaging the corresponding attributes of the product embeddings” would resolve the identified issue. 
The limitation “for each product of the set of products, determine a campaign product embedding average vector” is similarly unsupported.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 11, which is representative of claims 1 and 16, recites in part, a method comprising: for each user of a plurality of users, obtaining, user session data of the plurality of users of an online platform, the user session data of each user of the plurality of users identifying one or more instances the corresponding user engaged with one or more products via a computing device of the corresponding user; implementing a first set of operations that generate user embedding data for each user of the plurality of users, the first set of operations including: for each user of the plurality of users, generating a embedding for each of the one or more products identified in the corresponding user session data, the product embedding of a product of the one or more products identifying at least one attribute of the corresponding product; for each user of the plurality of users, determining product embeddings with one or more similar attributes based on the product embedding for each of the one or more products; for each user of the plurality of users, generating a product embedding average vector for each of the one or more similar attributes by averaging the corresponding product embeddings; for each user of the plurality of users, generating user vector data by combining the product embedding average vector for each of the one or more similar attributes with user attribute data; for each user of the plurality of users, generating user embedding data by applying a calculation to the user vector data; receive campaign data identifying a set of products;  based at least on the generated product embeddings of each of the one or more products associated with each user of the plurality of users, and one or more assigned attributes of a campaign user, implement a second set of operations that generate a campaign user profile, the second set of operations including: based at least on the generated product embeddings of each the one or more products associated with each user of the plurality of users and for each product of the set of products, identify one or more product embeddings; and for each product of the set of products, determine a campaign product embedding average vector by averaging the one or more corresponding product embeddings; generating campaign user profile by combining the campaign product embedding average vector for each product of the set of products with the one or more assigned attributes of the campaign user; determining a portion of the plurality of users based on application of the nearest neighbor algorithm to the campaign user profile and the user embedding data of each user of the plurality of users; for each user of the portion of the plurality of users, determining user-item values for each product of the set of products, each user-item value identifies a relational value between the corresponding user and product; determining at least one product of the set of products for each user of the portion of the plurality of users based on the user-item value; and transmitting to each user of the portion of the plurality of users an indication of the at least one product of the set of products for each user of the portion of the plurality of users. These limitations set forth a concept of gathering and analyzing user data and campaign data to target content to users. Such a concept is plainly an advertising and marketing activity. Thus this concept falls within the methods of organizing human activity grouping, and the claims are determined to recite an abstract idea.  
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. Claim 11 recites the additional element of a processor, while claim 1 recites the additional element of a system comprising: a communication interface configured to communicate with a first server and a second server, a memory storing instructions; one or more processors coupled to the communications interface and memory resource, while claim 16 recites a non-transitory computer readable medium. These additional elements are all recited at a high level of generality and are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus these additional elements do not integrate the abstract idea into a practical application.  The claims further recite the additional element of applying a neural network. At the level of generality recited, this additional element may be interpreted as the application of a computing device similar to the prior additional element. As such, this additional element does not integrate the abstract idea into a practical application.  The claims further recite the additional elements of obtaining data via the first server, receiving data from the second sever, and transmitting via the first server to the computing device. These additional elements reflect no improvement to technology, do not require a particular machine, do not effect a transformation of an article, and do not meaningfully limit the implementation of the abstract idea. Instead, these additional elements, individually and as a combination with each other and the prior additional elements, only generally link the abstract idea to a technological environment involving networked computing devices. There are no further additional elements. As such, the additional elements, individually and in combination, do not integrate the abstract idea into a practical application. Thus the claims are determined to be directed to an abstract idea. 
Under the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea or computing device being applied with an abstract idea. However, implementing an abstract idea on or with a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these additional elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of obtaining and distributing information in conjunction with other computing devices. However, per MPEP 2106, receiving and transmitting data over a network has been recognized by the courts as routine and conventional computer functions. As such, these additional elements, individually and in combination with the prior additional elements, does not amount to significantly more than the abstract idea. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Alternatively, Claim 11, which is representative of claims 1 and 16, recites in part, a method comprising: implementing a first set of operations that generate user embedding data for each user of the plurality of users, the first set of operations including: for each user of the plurality of users, generating a embedding for each of the one or more products identified in the corresponding user session data, the product embedding of a product of the one or more products identifying at least one attribute of the corresponding product; for each user of the plurality of users, determining product embeddings with one or more similar attributes based on the product embedding for each of the one or more products; for each user of the plurality of users, generating a product embedding average vector for each of the one or more similar attributes by averaging the corresponding product embeddings; for each user of the plurality of users, generating user vector data by combining the product embedding average vector for each of the one or more similar attributes with user attribute data; for each user of the plurality of users, generating user embedding data by applying a neural network to the user vector data; based at least on the generated product embeddings of each of the one or more products associated with each user of the plurality of users, and one or more assigned attributes of a campaign user, implement a second set of operations that generate a campaign user profile, the second set of operations including: based at least on the generated product embeddings of each the one or more products associated with each user of the plurality of users and for each product of the set of products, identify one or more product embeddings; and for each product of the set of products, determine a campaign product embedding average vector by averaging the one or more corresponding product embeddings; generating campaign user profile by combining the campaign product embedding average vector for each product of the set of products with the one or more assigned attributes of the campaign user; determining a portion of the plurality of users based on application of the nearest neighbor algorithm to the campaign user profile and the user embedding data of each user of the plurality of users; for each user of the portion of the plurality of users, determining user-item values for each product of the set of products, each user-item value identifies a relational value between the corresponding user and product; determining at least one product of the set of products for each user of the portion of the plurality of users based on the user-item value. These limitations describe a sequence of mathematical calculations, and as such the claims set forth a mathematical concept. Therefore the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. Claim 11 recites the additional element of a processor, while claim 1 recites the additional element of a system comprising: a communication interface configured to communicate with a first server and a second server, a memory storing instructions; one or more processors coupled to the communications interface and memory resource, while claim 16 recites a non-transitory computer readable medium. These additional elements are all recited at a high level of generality and are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus these additional elements do not integrate the abstract idea into a practical application. The claims recite the additional element of obtaining user session data of the plurality of users of an online platform, receive campaign data identifying a set of products, and transmitting to each user of the portion of the plurality of users an indication of the at least one product of the set of products. These additional elements do not impose meaningful limits on the claim, and amount to necessary data gathering and outputting. As such, these additional elements are interpreted as insignificant extra-solution activity, and as such do not integrate the abstract idea into a practical application.  The claims further recite the additional elements of obtaining data via the first server, receiving data from the second sever, and transmitting via the first server to the computing device. These additional elements reflect no improvement to technology, do not require a particular machine, do not effect a transformation of an article, and do not meaningfully limit the implementation of the abstract idea. Instead, these additional elements, individually and as a combination with each other and the prior additional elements, only generally link the abstract idea to a technological environment involving networked computing devices. 
Under the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea or computing device being applied with an abstract idea. However, implementing an abstract idea on or with a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these additional elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of obtaining and distributing information in conjunction with other computing devices. However, per MPEP 2106, receiving and transmitting data over a network has been recognized by the courts as routine and conventional computer functions. As such, these additional elements, individually and in combination with the prior additional elements, does not amount to significantly more than the abstract idea. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2, 12, and 17 further narrows the abstract ideas, but the claim continues to recite abstract ideas. Dependent claims 10 further narrows the abstract ideas, but the claim continues to recite an abstract ideas. Dependent claim 10 also recites the additional element of a website. This additional element does not reflect any improvement to technology, does not require the use of a specific machine, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, when considered individually and in combination with the previously identified additional element, this additional element only generally links the abstract ideas to an internet inclusive technological environment. As such, this additional element does not integrate the narrowed abstract ideas into a practical application and does not amount to significantly more. Dependent claims 4-9, 13-15, and 18-20 further narrows the abstract ideas, but the claim continues to recite an abstract ideas. Dependent claims 4-9, 13-15, and 18-20 do not recite any further additional elements. The previously identified additional elements continue to fail to either integrate the abstract ideas into a practical application or amount to significantly more. Because these dependent claims continue to be directed to abstract ideas without reciting significantly more, the identified dependent claims are determined to not be patent eligible. 

The Office Action mailed 9 December 2020 explains why there is no subject matter eligibility rejection for dependent claim 3.

Response to Arguments
Applicant’s Argument Regarding 112(a) and 112(b) Rejections of claims 1-20: The rejections are met in view of the amendments to the claims. 
Examiner’s Response: Applicant's amendments filed 22 February 2022 have been fully considered, and they resolve the identified issues. The prior rejections under 112(a) and 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20:
The aforementioned recited elements clearly integrates the alleged abstract idea into a practical application in which a computing device of a system automatically “select[s] and provid[es] digital advertisements to a customer with which the customer is more likely to interact [with]. In particular, the claim language specifically applies the alleged abstract idea in a meaningful way beyond simply linking the alleged abstract idea to a technological environment. Amended claim 1 is directed to generating and utilizing the recited campaign profile to determine and select customers that are more likely to interact with the digital advertisements. 
The Office Action has failed to consider the additional elements individually and in combination as required by the 2019 Guidance. In this case, amended claim 1 recites … 
Examiner’s Response: Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.
Computerized tailoring content of content to users does not per se integrate an abstract idea into a practical application under Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). While Examiner would agree that the specific abstract idea present in the claim is narrower than just tailoring of content to users, MPEP 2106 further notes “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow”.
Applicant’s argument here appears to be based on a disagreement regarding which limitations set forth an abstract idea and which limitations are additional elements. Examiner notes that applicant has not articulate why the examiner’s provided additional elements are incorrect, and that the examiner expressly considered their identified additional elements in combination. 

Applicant’s Argument Regarding 102 and 103 Rejections of claims 1-20: Applicant submits that the cited references, whether viewed alone or in combination, fail to disclose or suggest the aforementioned features of amended claim 1. 
Examiner’s Response: Applicant's arguments filed 22 February 2022 have been fully considered are they are persuasive. The rejections under 102 and 103 are withdrawn. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Gao et al. (US 2019/0370854 A1) describes averaging the user embeddings of user embeddings of users who are similar to a new user to generate an embedding for the new user so that the new user may be targeted with content (See at least [0135]).
Gupta et al. (US 2018/0329928 A1) describes a user being represented by a vector equate to the average of embeddings associated with the items that the user has interacted with (See at least [0040]). 
	Bhattacharjee (US 2019/0370879 A1) describes computing nearest neighbors based on embeddings for the purposes of generating recommendations (See at least [0050]). 
Teschner (Concatenate Embeddings for Categorical Variables with Keras) describes combining representation data with attribute data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-07-13